COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      James Agbeze v. The State of Texas

Appellate case number:    01-13-00140-CR

Trial court case number: 1288928

Trial court:              180th District Court of Harris County

        The appellate record was due in this case on April 12, 2013. On May 31, 2013, appellant
requested an extension of time until June 30, 2013 to for the reporter’s record. We granted the
motion in part and required appellant to provide proof that he paid or made payment
arrangements for the record by June 12, 2013. On June 12, 2013, the court reporter filed a
motion for extension of time to file the reporter’s record until August 23, 2013, because
appellant had paid a deposit for the record. We granted the motion in part, ordered the reporter
to notify the Court if appellant paid for the remaining balance on the record by June 30, 2013,
and set the deadline for filing the reporter’s record on August 23, 2013 if appellant paid the
balance of the reporter’s fee by June 30, 2013 and set the appellant’s briefing deadline at July 30,
2013 if appellant failed to pay the remaining balance.
       On July 10, 2013, appellant filed a motion stating that he paid the remaining balance for
the reporter’s fee on July 9, 2013 and requesting an extension of time to pay the fee to that date.
On July 15, 2013, the court reporter informed the Court that appellant has now fully paid the fee
for preparing the reporter’s record, for both reporter Kathleen O’Connor Powers and reporter
Cantrece Addison, and requested that the Court advise her whether the filing deadline of August
23, 2013 was still applicable to this case.
         Accordingly, we GRANT appellant’s motion and extend the deadline for paying for the
reporter’s record from June 30, 2013 to July 9, 2013. We further ORDER the court reporter to
file the reporter’s record by no later than August 30, 2013.
       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                   X Acting individually      Acting for the Court

Date: July 17, 2013